ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_07_FR.txt. 95

OPINION DISSIDENTE DE M. AL-KHASAWNEH
[Traduction]

Immunité d'un ministre des affaires étrangères fonc'ionnelle -— Son étendue
n'étant pas claire — Différente de celle des représentants diplomatiques — Ega-
lement différente de celle des chefs d'Etat — Ministre. jouissant de l'immunité
d'exécution lorsqu'ils sont en mission officielle — Mais non en visite privée
Mandat belge ne violant pas l'immunité de M. Yerodii — Indication expresse
de son caractère non exécutoire durant une mission cfficielle — Diffusion du
mandat non accompagné d'une notice rouge — Question plus fondamentale, à
savoir s'il y a des exceptions dans le cas des crimes graves — Immunité et impu-
nité — Distinction entre aspects procéduraux et de fond de l'immunité artifi-
cielle — Affaires invoguées par la Cour n'eXaminant pas les questions d'impu-
nité adéquatement — Lutte effective contre les crimes internationaux graves
revétant le caractère de jus cogens — Devant primer les règles sur Pimmunité —
Evolution dans le domaine des immunités juridictionnelles pertinente — Deux
prémisses erronées — Immunité absolue — Pas d'exception — Désaccord.

 

 

 

1. On peut dire d’une manière générale sans trop craindre la contradic-
tion que la conduite efficace de la diplomatie — dont il n’est guère besoin
de démontrer l'importance pour le maintien de relations pacifiques entre
les Etats — requiert que ceux qui s’y livrent reçoivent des immunités
appropriées, notamment la juridiction pénale des tribunaux d'autres Etats.
La nature et l'étendue de ces immunités ont été éclaircies dans le cas des
représentants diplomatiques par la convention de Vienne de 1961, ainsi
que par une abondante jurisprudence depuis l’adoption de cette conven-
tion. Par contre, et ceci n’est pas sans ironie, la nature et l'étendue des
immunités dont jouissent les ministres des affaires étrangères sont loin
d’être claires, à tel point que le rapporteur spécial de la CDI sur les
immunités juridictionnelles des Etats et de leurs biens a exprimé l'opinion
selon laquelle les immunités des ministres des affañes étrangères leur sont
accordées par l’effet de la courtoisie internationale et non par celui de
règles établies du droit international. Certes, la convention sur les mis-
sions spéciales — dont le statut en tant qu’expression du droit coutumier
n’est néanmoins pas sans susciter de controverses — couvre les immuni-
tés des ministres des affaires étrangéres qui sont en mission officielle,
mais réserve l’étendue de ces immunités dans une formule qui ne nous
aide guère :

«Le chef de gouvernement, le ministre des a‘faires étrangères et les
autres personnalités de rang élevé, quand ils prennent part à une
mission spéciale de l’Etat d'envoi, jouissent, dans l’Etat de réception
ou dans un Etat tiers, en plus de ce qui est accordé par la présente
convention, des facilités, privilèges et immunités reconnus par le
droit international.» (Art. 21, par. 2.)

96
MANDAT D’ARRET (OP. DISS. AL-KHASAWNEH) 96

Et la situation n’est pas rendue plus claire par l’absence totale de juris-
prudence en ce qui concerne l’immunité de la juridiction pénale des mi-
nistres des affaires étrangères. Ce qui est néanmoins sûr est que la posi-
tion des ministres des affaires étrangères ne peut être assimilée à celle des
représentants diplomatiques car, dans le cas de ces derniers, l'Etat
d'accueil jouit d’un certain pouvoir discrétionnaire en ce qui concerne
leur accréditation et peut aussi déclarer un représentant persona non
grata, Ce qui en soi constitue une sanction pour un comportement fautif
ou, plus important, ouvre la voie — en assumant la bonne foi bien
entendu — à des poursuites ultérieures dans son Etat d’origine. Un mi-
nistre des affaires étrangères accusé d’un comportenent criminel — et, de
fait, d'un comportement criminel qui porte atteinte aux intérêts de la
communauté des Etats dans son ensemble de par la gravité des crimes
qu'on l’accuse d’avoir commis, et l’importance des intérêts que la com-
munauté cherche à protéger et qui, de plus, ne fait pas l’objet de pour-
suites dans son Etat d’origine — est loin d’être dans la même situation
qu'un représentant diplomatique à qui l’on a accordé l’immunité de la
juridiction pénale.

2. Si les immunités d’un ministre des affaires Strangères ne peuvent
être assimilées à celles d’un représentant diplomatique, peut-on en établir
le contenu en assimilant un ministre des affaires étrangères à un chef
d'Etat? Si un ministre des affaires étrangères est à n’en pas douter un
important personnage de l'Etat et représente celui-ci dans la conduite de
ses relations extérieures, il ne personnifie en aucune manière l'Etat.
Comme sir Arthur Watts le déclare à juste titre :

«les chefs de gouvernement et les ministres des affaires étrangères,
bien qu’il s'agisse de deux personnages importants et de haut rang,
ne symbolisent ni ne personnifient leurs Etats comme le font les chefs
d'Etat. C’est pourquoi, en droit international ils n’ont aucun droit
à un traitement spécial en vertu de qualités de souveraineté ou
de majesté s’attachant à eux personnellement.» (A. Watts, «The
Legal Position in International Law of Heacs of States, Heads of
Governments and Foreign Ministers», Recueil des cours de I’ Aca-
démie de droit international de La Have, 1994, vol. 247,
p. 102-103.)

3. De plus, il ne faut pas oublier que l’immunité est par définition une
exception à la règle générale qui veut qu’un être humain soit juridique-
ment et moralement responsable de ses actes. En ‘ant qu’exception, elle
doit être étroitement définie.

4. Un ministre des affaires étrangères a droit à limmunité d'exécution
lorsqu'il est en mission officielle car autrement la diplomatie ne pourrait
être conduite sans entrave, mais on ne peut guère considérer, quels que
soient les critères objectifs que l’on applique, que Pouverture d’une
enquête pénale à son encontre constitue une entrave à la conduite de la
diplomatie. Un ministre craintif ou d’une sensibilité exacerbée peut res-
treindre ses voyages privés ou se sentir mal à l'aise, mais il s’agit là d’un

97
MANDAT D’ARRET (OP. DISS. AL-KHASAWNEH) 97

élément subjectif qui doit être écarté. Le mandat émis à l’encontre de
M. Yerodia va plus loin que la simple ouverture d’une enquête et peut
raisonnablement être considéré comme une mesu:e d'exécution, mais il
contenait des dispositions expresses selon lesquelles il ne devait pas être
exécuté si M. Yerodia se trouvait sur le territoire belge en mission offi-
cielle. En fait, des articles de presse — qui n’ont été cités ni dans les
mémoires ni dans les plaidoiries — donnent à penser qu'il s’est rendu en
Belgique après l'émission du mandat et qu’aucun2 mesure n’a été prise
pour exécuter celui-ci. Fait également important : la diffusion du mandat
d'arrêt international n’était pas accompagnée d'une notice rouge deman-
dant aux Etats tiers de prendre des mesures pou: l’exécuter (ce qui ne
s’est produit qu'après que M. Yerodia a quitté ses fonctions) et si ces
Etats avaient agi ils l’auraient fait à leurs propres risques. La violation
d’une obligation présuppose l'existence d’une oblization et, en l’absence
de tout élément donnant à penser qu’un ministre des affaires étrangères a
droit à l’immunité absolue, je ne vois pas pourquoi le Royaume de Bel-
gique, eu égard aux termes du mandat et à l’absence de notice rouge
d’Interpol, a manqué à ses obligations envers la République démocra-
tique du Congo.

5. Une question plus fondamentale est de savoir si les hauts responsa-
bles de l'Etat ont droit à l’immunité même lorsqu'ils sont accusés d’avoir
commis des crimes exceptionnellement graves reconnus comme tels par la
communauté internationale. En d’autres termes, l’immunité devrait-elle
devenir une impunité de facto en cas de comportement criminel dès lors
que ce comportement correspond à la politique de l'Etat ? L'arrêt s'efforce
de contourner cette question moralement embariassante en invoquant
une distinction, existante mais artificielle, entre l’immunité en tant que
moyen de défense au fond, d’une part, et l’immunité en tant que moyen
de défense procédural, de l’autre. Le caractère artificiel de cette distinc-
tion ressort du commentaire de la CDI à l’article 7 du projet de code des
crimes contre la paix et la sécurité de l'humanité, qui stipule : «L'absence
de toute immunité procédurale permettant de se soustraire aux poursuites
ou au châtiment dans le cadre d’une procédure ‘udiciaire appropriée»
— et il ne faut pas oublier que ce texte devait être appliqué par les tribu-
naux nationaux et internationaux — «constitue un corollaire essentiel de
l'absence de toute immunité substantielle ou de tout fait justificatif. Il
serait paradoxal que l'intéressé ne puisse pas invoquer sa qualité officielle
pour s’exonérer de sa responsabilité pénale mais puisse l’invoquer pour se
soustraire aux conséquences de cette responsabilite, »

6. Ayant fait cette distinction, l’arrêt poursuit en citant quatre cas
dans lesquels, s'agissant de prouver qu’immunité e: impunité ne sont pas
synonymes, un ministre, et par analogie une personnalité officielle, serait
tenu personnellement responsable :

a) aux fins de poursuites dans son Etat d’origine:
b) aux fins de poursuites dans d’autres Etats s son immunité a été
levée ;

98

 
MANDAT D’ARRÊT (OP. DISS. AL-KHASAWNEH) 98

c) après qu'il a quitté ses fonctions, excepté pour des actes officiels com-
mis alors qu'il était en fonction;
d) aux fins de poursuites devant une juridiction internationale.

Ce paragraphe (arrêt, par. 61) est plus remarquable par les choses qu'il ne
dit pas que par celles qu'il dit : pour ce qui est:des poursuites dans le pays
d'origine et de la levée de l’immunité, il est clair que le problème se pose
lorsqu'elles n’interviennent. pas. S'agissant d’ancieas hauts dignitaires, la
question de l'impunité demeure pour ce qui est des actes officiels, et le fait
que la plupart des crimes graves sont par définition des actes de l'Etat fait
qu'il s'agit d’une lacune plus que théorique. Enfin, en ce qui concerne les
juridictions internationales existantes, leur compétence ratione materiae
est limitée aux deux cas de l’ex-Yougoslavie et du Rwanda et la compé-
tence de la future cour internationale est limitée ratione temporis par la
non-rétroactivité et par le fait que c'est aux Etats qu’il incombe au pre-
mier chef d'engager les poursuites. L’arrét ne peut se débarrasser du pro-
blème de l'impunité en renvoyant à une future cour pénale internationale
ou à celles qui existent.

7. On peut arguer que la lutte effective contre es crimes graves revêt
désormais le caractère de jus cogens, ce qui reflète la reconnaissance par
la communauté internationale des intérêts et valeurs communautaires
vitaux qu'elle cherche à protéger et renforcer. En conséquence, lorsque
cette norme hiérarchiquement plus élevée entre en conflit avec les règles
régissant l'immunité, elle devrait prévaloir. Même si l’on parle de conci-
lier les deux séries de règles, il me semble que l'interprétation des immu-
nités des responsables de haut rang devrait être beaucoup plus restrictive
que celle que retient l'arrêt. Incidemment, cette approche restrictive serait
beaucoup plus conforme a la tendance maintenan: fermement établie en
faveur d’une notion restrictive de l’immunité de l'Etat, une tendance qui
a éliminé l'obstacle concernant la soumission des Etats à la juridiction
d’autres Etats souvent exprimé par la maxime per in parem non habet
imperium. On voit mal pourquoi les Etats accepteraient que leur compor-
tement concernant des domaines importants de leur développement, mais
non le comportement criminel de leurs agents, puisse faire l’objet de pro-
cédures judiciaires à l’étranger.

8. En conclusion, le présent arrét repose sur deux prémisses erronées :

a) qu'un ministre des affaires étrangères jouit d’une immunité absolue
tant de la juridiction que de Pexécution des Etaïs étrangers, par oppo-
sition à l’immunité d'exécution uniquement forctionnelle quand il est
en visite officielle, une proposition qui n’est étayée ni par la jurispru-
dence, ni par l’opinio juris, ni par la logique juridique, mi par la doc-
trine;

b) que, dans l'état actuel du droit international, il n’y a pas d’exceptions
à l’immunité des hauts dignitaires de l'Etat même lorsqu'ils sont
accusés de crimes graves. Si, certes, le désir des Etats et des tribunaux
internes d'admettre des exceptions en est encore à un stade de déve-
loppement très nébuleux, la situation est bea icoup plus fluide que

99
MANDAT D’ARRET (OP. DISS. AL-KHASAWNEH) 99

l’arrét ne le donne à penser. J’estime que la tendance en faveur d’une
responsabilité personnelle plus étendue représente une norme plus
élevée que les règles sur l’immunité et devrait prévaloir sur elles. En
conséquence, je ne suis pas en mesure de faire mienne l'opinion majo-
ritaire.

(Signé) Awn AL-KHASAWNEH.

100
